Fourth Court of Appeals
                                    San Antonio, Texas
                                        November 17, 2017

                                       No. 04-17-00106-CV

                                        Richard TAYLOR,
                                            Appellant

                                                 v.

                                         CPS ENERGY,
                                           Appellee

                   From the 438th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2016-CI-18094
                          Honorable Michael E. Mery, Judge Presiding

                                          ORDER
         This appeal was submitted on briefs on October 25, 2017. On November 13, 2017, the
parties filed a joint motion to abate this appeal. The motion states the parties have reached an
initial agreement that will dispose of this appeal in its entirety, and they move this court to abate
the appeal for thirty days for them to finalize their agreement.
       The parties’ joint motion to abate this appeal is GRANTED. We ABATE this appeal
until December 13, 2017. We ORDER Appellant to file in this court not later than December 13,
2017, (1) a motion to dismiss the appeal or (2) a motion to reinstate the appeal on the court’s
docket so the appeal may proceed.
       All other appellate deadlines are SUSPENDED pending further order of this court.

                                                      PER CURIAM


       It is so ORDERED on this 17th day of November, 2017.



ATTESTED TO: ___________________________________
             KEITH E. HOTTLE,
             Clerk of Court